Citation Nr: 0025229	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served with the United States Marine Corps from 
October 1965 October 1968.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied entitlement to 
service connection for PTSD.  


FINDINGS OF FACT

The veteran has submitted competent medical evidence of a 
diagnosis of PTSD based on his service in the Republic of 
Vietnam.  


CONCLUSION OF LAW

A well-grounded claim for service connection for PTSD has 
been submitted.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  Service connection may be 
granted for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

On June 18, 1999, VA published a final rule in the Federal 
Register which amended 38 C.F.R. § 3.304(f).  Pursuant to the 
amendment, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f), effective March 7, 1997.


Factual Background.  According to the veteran's service 
personnel records he served as a Marine in the Republic of 
Vietnam from February 1967 to February 1968.  The veteran 
claims to have engaged in combat and to have been involved in 
the 1968 Tet Offensive.

VA records from April through August of 1997 include 
diagnoses of PTSD.  These diagnoses were based on the 
veteran's reports that he engaged in combat while serving in 
the Marines in the Republic of Vietnam.  


Analysis.  A person who submits a claim for benefits under a 
law administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
PTSD claim is well grounded where the veteran has "submitted 
medical evidence of current PTSD; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability."  Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 137 ( 1997); see also 
Gaines v. West, 11 Vet. App. 353, 357 (1998) and Harth v. 
West, No. 98-2061 (U.S. Vet. App. July 19, 2000).  The 
credibility of the evidence presented in support of a claim 
is generally presumed when determining whether it is well 
grounded and at well-groundedness stage, VA may not weigh 
credibility of evidence submitted in support of claim.  
Elkins v. West, 12 Vet. App. 209, 219 (1999) (en banc) 
(citing Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

The claims folder includes current diagnoses of PTSD based on 
the veteran's recitation of alleged incidents which occurred 
in service.  In Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997), the Court held that the veteran had submitted a well 
grounded claim for service connection for PTSD, because he 
had submitted medical evidence of a current disability, lay 
evidence of an in-service stressor, and a nexus between 
service and the current PTSD.  See also Patton v. West, 
12 Vet. App. 272, 277 (1999).  In view of the above, the 
Board finds that the veteran has submitted a well grounded 
claim for service connection for PTSD.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  


REMAND

VA records dated in November 1995 reveal that the veteran was 
receiving Supplemental Security Income (SSI benefits) from 
the Social Security Administration (SSA).  In addition VA 
received a request from the SSA in 1991 for VA records to 
support the veteran's claim for disability benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that pursuant to its statutory duty to assist, "VA 
has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits".  Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992).  A review of the claims folder reveals that the RO 
did not attempt to obtain the veteran's medical records from 
the SSA.  As these records may contain evidence pertinent to 
his current claim, the RO should attempt to obtain the SSA 
records.  See also Cohn v. Brown, 10 Vet. App. 128, 151 
(1997).

Subsequent to the VA examination report which listed "rule 
out PTSD" as one of the diagnoses, VA mental health records 
contain assessments of PTSD.  

The veteran arrived in Vietnam on February 16, 1967, and 
departed Vietnam on February 27, 1968.  Significantly, the 
Combat Action Ribbon was only created in February 1969.  The 
veteran claims to have engaged in combat and to have been 
involved in the 1968 Tet Offensive.  The RO did not attempt 
to verify the veteran's stressors by referring them to the 
proper agency for corroboration of his claims.  

Therefore the veteran's claim must be remanded to obtain the 
RO for further development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.

4.  Then, the RO should review the file 
and prepare a summary of all claimed 
stressors.  The RO should thereafter use 
all available resources to obtain any 
information which might corroborate the 
veteran's alleged stressors.

5.  The RO should schedule the veteran 
for an examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests should be 
conducted.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should rule in 
or out a diagnosis of PTSD.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated.

If the benefit sought on appeal remains denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



